180 Mich. App. 138 (1989)
446 N.W.2d 869
TEMPLE
v.
H J HEINZ COMPANY
Docket No. 107023.
Michigan Court of Appeals.
Decided September 6, 1989.
James K. Oslund, for plaintiff.
Cholette, Perkins & Buchanan (by Robert J. Riley), for defendant.
Before: DANHOF, C.J., and CYNAR and WEAVER, JJ.
PER CURIAM.
Plaintiff was injured on August 6, 1984, while in the course of his employment with the defendant. Relying on the "substantial certainty" standard articulated in Beauchamp v Dow Chemical Co, 427 Mich. 1; 398 NW2d 882 (1986), plaintiff filed a complaint on May 7, 1987, alleging an intentional tort. On May 14, 1987, the Legislature, in 1987 PA 28, amended the exclusive remedy provision of the Workers' Disability Compensation Act, MCL 418.131; MSA 17.237 (131), which effectively reversed Beauchamp. Defendant then moved for summary disposition arguing that the amendment should be given retrospective effect, thereby eliminating plaintiff's claim. Summary disposition was granted. Plaintiff appeals as of right.
We follow our Court's previous decision in Schefsky v The Evening News Ass'n, 169 Mich. App. 223, 227-228; 425 NW2d 768 (1988), which held that the amendment operates retroactively since it is procedural in nature, as by its terms "[t]his subsection shall not enlarge or reduce rights under law," and was apparently prompted by the Legislature's desire to correct or clarify uncertainty regarding the *140 original act. See also Bowden v McAndrew, 173 Mich. App. 591, 595; 434 NW2d 195 (1988), lv den 432 Mich. 917 (1989).
Additionally, we find the holding of Schefsky unchanged by our Supreme Court's recent plurality decision in White v General Motors Corp, 431 Mich. 387; 429 NW2d 576 (1988), which essentially held that 1980 PA 357, effective January 1, 1982, amending MCL 418.373; MSA 17.237(373) of the WDCA, operated prospectively only for injuries occurring on or after the effective date. The Court found that the amendment to § 373 affected substantive rights under the act by changing the standard of disability which an employee who retires and receives a nondisability pension must meet to receive workers' compensation benefits. Specifically, the amended language of that section stated in pertinent part: "This standard supersedes other applicable standards used to determine disability under either this chapter or chapter 4." [Emphasis added.]
In contrast, the above-cited amendatory language of § 131 evidences a legislative intent only to clarify the original intent of the act by correcting a perceived misinterpretation in Beauchamp, and leaving the act itself substantively unaltered.
Affirmed.